Opinión disidente del
Juez Asociado Señor Negrón García.
“La disidencia es el poder de los sin poder.” Vaclav Havel. Aún frente a la multiforme intolerancia, el juez de vocación jamás renuncia a señalar y remediar la injusticia *850según su conciencia. Debe descualificar, sin cortapisas, toda norma o arbitrariedad violatoria de la Constitución. Estas oraciones exteriorizan la psicodinámica vital íntima de un espíritu libre que alienta y alimenta el elemento de independencia judicial, vivencia más preciada en la doc-trina de frenos y contrapesos, y en la que reposa la sepa-ración de poderes en nuestra estructura organizacional de gobierno democrático. “Cuando un juez percibe que una interpretación del texto se ha apartado tanto de su verda-dero significado, un deber constitucional con la comunidad de mayor envergadura, lo obliga a exponer esa desviación y a señalar un derrotero distinto.” (Traducción nuestra.) Juez Asociado Señor William W. Brennan, Discurso pro-nunciado ante la Asociación de Abogados Criminalistas, Nueva York, 1990.
H-<
La decisión mayoritaria suscrita por el Juez Asociado Señor Hernández Denton, con “rigor jurídico” (opinión ma-yoritaria, pág. 848), acoge la tesis restrictiva de los deman-dados Hons. Rafael Hernández Colón, José M. Alonso Gar-cía y Ramón García Santiago que niega legitimación activa (standing) a los legisladores Hons. Zaida Hernández Torres y Edison Misla Aldarondo. De ese modo revocan la exhaustiva y documentada sentencia del Tribunal Superior, Sala de San Juan (Hon. A. López Rodríguez, Juez), que el 16 de diciembre de 1991 decretó inconstitucional la Resolución Conjunta Núm. 163 de 10 de agosto de 1991 de la Asamblea Legislativa sobre el presupuesto general para el año fiscal de 1991 — 1992. Súbitamente, detienen todo el proceso evolutivo liberal de “las últimas décadas” (id., pág. 834) que implícita y expresamente les reconoció el derecho a reivindicar las prerrogativas de sus cargos. Nogueras v. Hernández Colón, 127 D.P.R. 638 (1991); Nogueras v. Hernández Colón, 127 D.P.R. 405 (1990); Noriega v. Goberna-*851dor, 122 D.P.R. 650 (1988); Silva v. Hernández Agosto, 118 D.P.R. 45 (1986); Hernández Agosto v. Romero Barceló, 112 . D.P.R. 407, 415-416 (1982).
Estimamos esa interpretación errónea e injusta. Si-guiendo las mismas fuentes de autoridad, demostraremos que ambos legisladores satisfacen los requisitos de legiti-mación activa, esto es, que sufrieron un daño claro, real, inmediato y preciso, que la causa de acción surge bajo el palio de la Constitución y de una ley, y que existe una conexión entre el daño y dicha causa de acción. A fin de cuentas, su función principal es “asegurar al tribunal que el promovente de la acción es uno cuyo interés es de tal índole que, con toda probabilidad, habrá de proseguir su causa de acción vigorosamente y habrá de traer a la aten-ción del tribunal las cuestiones en controversia”. (Enfasis suplido.) Hernández Agosto v. Romero Barceló, supra, pág. 413; Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559 (1989).
Incluso, bajo las categorías citadas por la mayoría, “pro-cede reconocerle a un legislador legitimación activa [standing] cuando demuestra que la actuación impugnada tiene el efecto de anular su voto, pasado o futuro, o cuando están en juego otros aspectos fundamentales de sus prerro-gativas legislativas”. (Énfasis y traducción nuestros.) L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, pág. 153. Véase Kennedy v. Sampson, 511 F.2d 430 (Cir D.C. 1974).
En dos dimensiones, los demandantes Honorables Her-nández Torres y Misla Aldarondo probaron ante el foro de instancia un interés sustancial en el resultado de una con-troversia legítima que afecta significativamente el desem-peño de sus funciones, prerrogativas, derechos y privilegios frente a un deber afirmativo impuesto por la Constitución. Nos explicamos con mayores detalles.
Primero, aparte del planteamiento principal de presu-puesto desbalanceado y desde sus inicios, en las alegacio-*852nes de la demanda (párrafo 9 c) expusieron, en esencia y entre otras, una causa de acción dirigida a reclamar y a obligar al Primer Ejecutivo Honorable Hernández Colón et al. a acatar y darle plena vigencia al financiamiento pre-visto estatutariamente del subsidio de tarifa residencial de abonados económicamente menos privilegiados y de con-sumo mensual no mayor de 400 K.W.H. Como sabemos, mediante la Ley Núm. 4 de 8 de junio de 1981 (22 L.P.R.A. sec. 212(b) y n.) se limitó su costo a cien millones de dóla-res ($100,000,000) anuales y su financiamiento pasó direc-tamente a constituir —por mandato expreso de la Asam-blea Legislativa— “una obligación del Estado Libre Asociado de Puerto Rico que deberá cubrirse de cuales-quiera fondos no comprometidos del Tesoro, no más tarde de sesenta (60) días a partir de la facturación mensual de la Autoridad al Departamento de Hacienda por este concepto”. (Énfasis suplido.) 22 L.P.R.A. sec. 212(b)(1). Su Art. 2 (22 L.P.R.A. see. 212 n.) en lo pertinente dispuso una asignación autorrenovable, a saber, en “años subsiguien-tes, los recursos necesarios para continuar este programa se consignarán en la Resolución Conjunta del Presupuesto General del Estado Libre Asociado, disponiéndose que dicha cantidad consignada no excederá de cien (100) millo-nes de dólares, más cinco por ciento (5%) para imprevistos”. (Énfasis suplido.)
La posición del Primer Ejecutivo fue y ha sido que no viene obligado a cumplir con esa ley, pues la Resolución Conjunta Núm. 163, supra, derogó tácitamente la obliga-ción autorrenovable, impuesta por la Asamblea Legislativa y asumida previamente por el Estado, de pagar el subsidio. Es innegable que esa contención y actuación tuvo —y con-tinúa teniendo— el efecto perjudicial inmediato de anular los votos pasados de todos los legisladores en torno a la asignación vigente renovada automáticamente; obligación que permaneció inalterada aun cuando la Asamblea Legis-lativa enmendó subsiguientemente la ley con la Ley Núm. *85334 de 24 de julio de 1989 (22 L.P.R.A. sec. 212(b)(1) y (2)). Lógicamente, de manera palpable y concreta, lesionó las prerrogativas de los cargos de ambos representantes. Ello configuró una causa de acción específica, redimible bajo la Constitución, la cual tenían perfecto derecho a ventilarla en los tribunales. No estamos, pues, ante una. situación en que se trata de impugnar una ley por el mero hecho de que un legislador votó contra su aprobación o, como afirma la mayoría, “traslad[a] el debate legislativo de la arena polí-tica al foro judicial ...”. Opinión mayoritaria, pág. 842.(2)
Por otro lado, es unánime el consenso de que el Art. VI, Sec. 7 de nuestra Constitución, L.P.R.A., Tomo 1, impone un deber afirmativo al Primer Ejecutivo y a la Asamblea Legislativa de aprobar un presupuesto balanceado. Se trata de una función constitucional compartida, análoga a la del proceso senatorial de confirmación. Nogueras v. Her-nández Colón, 127 D.P.R. 638 (1991); Hernández Agosto v. López Nieves, 114 D.P.R. 601 (1983). Tan es así, que los codemandados Hernández Colón et al. alegaron ante el foro de instancia que la participación en el presupuesto de la Asamblea Legislativa los llevaba a concluir que dicho Cuerpo era “una parte indispensable”. Anejo IV, pág. 29.
Ante una función de ese género -compartida — - nuestro esquema constitucional no deja al arbitrio de ninguno de esos poderes su cumplimiento. Es obvio que si cualesquiera —Primer Ejecutivo o la Asamblea Legislativa— menos-caba o incumple dicho deber constitucional, el otro poder puede legítimamente venir a los tribunales a compeler su cumplimiento. Y en sana lógica es ineludible concluir que si la Asamblea Legislativa, como Cuerpo, no actúa en de-fensa de sus prerrogativas constitucionales, cualquiera de *854sus miembros tiene legitimación activa para acudir a los tribunales y obligar al Primer Ejecutivo a cumplir con el deber afirmativo impuesto por nuestra Constitución. Esa es la única forma que puede evitarse que se menoscabe su voto. No concebimos cómo en un Gobierno de leyes, no hombres, un legislador venga obligado a aceptar dócil y pasivamente la inconstitucionalidad o ilegalidad de un acto ejecutivo que anula una legislación vigente —y sus votos— por el simple hecho de ostentar esa condición. En materia de justiciabilidad, no debemos confundir “legitimi-dad” con “cuestión política”.
Ciertamente, la controversia ante nos, lejos de presen-tarse como simplemente un asunto de interés general —que esquiva los criterios clásicos de legitimación activa— cae perfectamente dentro de la zona de intereses protegi-dos de los miembros — mayoritarios o minoritarios— de la Asamblea Legislativa. Naturalmente, la inacción de la ma-yoría legislativa no afecta la legitimación de los miembros de la minoría. Recuérdese que “[e]n contraste con la Cons-titución federal, la nuestra reconoció y garantizó expresa-mente, como medio de fiscalización, a las minorías legislativas. ‘[E]s básico para la salud democrática que las minorías tengan una representación que, aun bajo las cir-cunstancias más desfavorables, les permita cumplir ade-cuadamente su función de fiscalizar y estimular a la ma-yoría en su obra de gobierno sin crear entorpecimientos que puedan resultar en detrimento de la democracia.’... 4 Diario de Sesiones de la Convención Constituyente 2590 (1952)”. (Énfasis en el original.) Hernández Torres v. Gobernador, 129 D.P.R. 678, 680-681 (1991), voto preliminar disidente.
Lo absurdo del ratio decidendi mayoritario es que se nutre de un razonamiento circular vicioso. Como no pene-tran en los méritos de la controversia, les resulta imposible constatar que los reclamantes Honorables Hernández Torres y Misla Aldarondo efectivamente han sufrido un daño *855claro, real e inmediato protegido por la Constitución y una ley. Se hacen eco de la teoría de los demandados Honorable Hernández Colón et al. de que sólo la Autoridad de Energía Eléctrica tendría legitimación activa. (3) Decimos absurdo, pues el propio Juez ponente, Señor Hernández Denton, re-conoció la situación de control absoluto que ejerce el Primer Ejecutivo sobre dicha corporación pública, lo que en la práctica equivale a decir que el acudir la Autoridad de Energía Eléctrica a los tribunales es un imposible. En la vista oral dicho magistrado afirmó: “Pero dado el hecho de que la Autoridad de Energía Eléctrica, aunque es una cor-poración pública, su Junta de Directores es nombrada por el Gobernador y dado el hecho de que pasado el número de años que hubo, la Autoridad de Energía Eléctrica de los autos surge que no invocó, no hubo ningún tipo de objeción.” T.E., pág. 5. Basado en esos hechos, con cierto escepticismo, inmediatamente preguntó: “¿Podemos real-mente creer que la Autoridad de Energía Eléctrica, aunque en teoría podría ser una parte interesada, es realmente una parte que iría a los tribunales?” (Enfasis suplido.) Íd.
Esa observación trasciende la simple interrogante teórica. El control del Primer Ejecutivo logró convertir en realidad un “acuerdo” de pago suscrito únicamente por el Director Ejecutivo de la Autoridad de Energía Eléctrica, Sr. José A. Del Valle, y el codemandado Director de Presu-puesto, Honorable Alonso García, de finiquitar el asunto. Aceptado por la Junta de Directores, significa que esta con-troversia jamás podría traerse a los tribunales.
Esa tesis forense ha sido exitosa y ha logrado sofocar la JUSTICIA. En virtud de una interpretación estrecha sobre legitimación activa se ha levantado una muralla infran-queable que rebasa este recurso. A partir de hoy, en el ám-*856bito constitucional, las controversias en materia de presu-puesto y desembolso de fondos públicos estarán vedadas para los tribunales. El Gobierno no vendrá obligado a hon-rar e incluir en el presupuesto las obligaciones y deudas incurridas con las distintas corporaciones públicas; de ser incluidas por la Asamblea Legislativa no vendrá obligado a pagarlas, y finalmente el Primer Ejecutivo podrá suscribir, a través de funcionarios bajo su control —en su mayoría por él designados— un “acuerdo” para pagar en quince (15) años una deuda que por ley debió satisfacerse en tres (3). “Derecho es lo derecho, lo recto, lo acorde con la justicia. Por eso, ha de empapar de ésta todas sus soluciones.” J.B. Vallet de Goytisolo, Estudios sobre fuentes del Derecho y método jurídico, Madrid, Ed. Montecorvo, 1982, pág. 55. Rechazamos toda interpretación judicial, “al margen de aquella realidad viva a la que deb[e] aplicarse. Las leyes no están hechas para ser confrontadas con legajos y pliegos de recursos y alegaciones, sino para plantearlas y aplicarlas a la vida real donde deben llenar un determinado fin”. íd., pág. 740.
Abiertas las puertas del tribunal, examinemos en los méritos si verdaderamente el presupuesto 1991-1992 es nulo por ser desde su inicio deficitario, esto es, si cumple con “el plan mínimo [constitucional] para mantener la es-tabilidad económica del gobierno.” Diario de Sesiones, supra, pág. 2587. Este “plan mínimo” quedó trazado en cua-tro (4) disposiciones básicas que analizaremos separadamente.
La primera —Art. IV, Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 349— impone al Gobernador el de-ber ministerial de “[pjresentar a la Asamblea Legislativa, al comienzo de cada sesión ordinaria, un mensaje sobre la situación del Estado y someterle además un informe sobre *857las condiciones del Tesoro de Puerto Rico y los desembolsos propuestos para el año económico siguiente. Dicho informe contendrá los datos necesarios para la formulación de un programa de legislación”. (Enfasis suplido.)
En lo concerniente al concepto “presupuesto”, la frase “datos necesarios”, en palabras del delegado Víctor Gutié-rrez Franki, “incluyen los sobrantes que pueda haber, los e[s]timados del producto de las contribuciones estableci-das, el montante de los bonos que puedan estar sujetos a venta en el mercado de bonos, las ayudas federales, o sea, todos los fondos que van a engrosar lo disponible en el Te-soro de Puerto Rico, para hacer frente a los gastos de ese año económico. Y sigue diciendo la proposición que, ade-más, someterá los gastos relativos a los desembolsos propuestos”. (Énfasis suplido.) Diario de Sesiones, supra, Vol. 2, pág. 882. Más adelante aclaró: “[E]l Gobernador tiene que mandar ambas cosas. Hay que leer la sección completa. El estimado de ingresos de recursos y el esti-mado de gastos y esto es, como muy bien dice el compañero Figueroa, lo que se llama en hacienda pública, un presu-puesto para el año económico. Y ese presupuesto contendrá el estimado de recursos y el estimado de gastos.” (Énfasis suplido.) Íd., pág. 887.
En síntesis, “el Gobernador debe presentar a la Asam-blea Legislativa un mensaje sobre el estado del gobierno y además un informe detallado sobre los propuestos ingresos y desembolsos para el próximo año”. (Énfasis suplido.) In-forme de la Comisión de la Rama Legislativa, Diario de Sesiones, supra, Vol. 4, pág. 2587.
Ese informe detallado sobre los propuestos ingresos y desembolsos es la base para que la Asamblea Legislativa apruebe el presupuesto balanceado. El término “presu-puesto” incorpora dos (2) acepciones generales. La acepción derivada de la forma verbal latina suppónere —poner, co-locar, poner debajo, subordinar, substituir— significa “mo-tivo”, “causa” o “pretexto” con que se ejecuta una acción. Es *858una suposición previa en cuanto a las causas o los motivos de alguna cosa. Aquello que es presupuesto se da por sen-tado; un presupuesto es una constante que precede o sub-yace otra cosa. Por otro lado, el término adquiere acepción dentro del ámbito financiero. El Diccionario de la Lengua Española, Madrid, Ed. Espasa-Calpe, 1984, T. II, pág. 1101, lo define como: “Cómputo anticipado del costo de una obra, y también de los gastos o de las rentas de un hospital, ayuntamiento u otro cuerpo ....” (Énfasis suplido.) En cuanto a esta acepción, la palabra incorpora formas verba-les, como “presupuestar” y adjetivales como “presupuestario”.
Cabanellas añade una definición “legal” para la ley de contabilidad: “Los presupuestos generales del Estado son la enumeración de las obligaciones que la Hacienda debe satisfacer en cada año con relación a los servicios que ha-yan de mantenerse en el mismo, y el cálculo de los recursos o medios que se consideren realizables para cubrir aque-llas atenciones.” G. Cabanellas, Diccionario Enciclopédico de Derecho Civil, T. VI, 1981, pág. 394. Por su parte, el ilustrado juez sentenciador incorporó la definición si-guiente: “acto legislativo mediante el cual se autoriza el montante máximo de los gastos que el Gobierno puede rea-lizar durante un período de tiempo determinado en las atenciones que detalladamente se especifican y se prevén los ingresos necesarios para cubrirlos.” A. Rodríguez Be-reijo, El Presupuesto del Estado, Madrid, Ed. Tecnos, 1970, pág. 19.
Estas definiciones ponen de manifiesto que el valor y la utilidad del “informe detallado” del Primer Ejecutivo de-penderá realmente de que las categorías de ingresos y gas-tos estén razonable y correctamente valoradas. “Los fallos en la valoración pueden ser objetivos o subjetivos. Los fa-llos de valoración pueden considerarse objetivos si son re-sultado de una omisión o error involuntarios debido a una deficiencia sencilla en el aparato administrativo y contable *859encargado de efectuar las valoraciones. Estos efectos son normalmente fáciles de corregir. Más graves y peligrosos son los defectos de origen subjetivo, que traducen, para los asientos presupuestarios que incluyen cierta aleatoriedad, una tendencia bien a valorar por defecto los ingresos y por exceso los gastos, o bien a valorar los excesos, los ingresos y por defecto los gastos. En el primer caso, se producirán presupuestos demasiado equilibrados que desembocarán en una acumulación improductiva de tesorería. En el se-gundo caso, el equilibrio aparente encubre un desequilibrio real que deja sin sentido las decisiones que hemos creído adoptar y que obliga, durante su ejecución a ponerlas en tela de juicio.” Y. Bernard y J.C. Colli, Diccionario Econó-mico y Financiero, 4ta ed., Madrid, Ed. Du Sevil, 1975, pág. 1.123.
Según la Asamblea Constituyente, el presupuesto no es una ley unitaria, sino que comprende todas las leyes de asignaciones. El concepto incluye “no solamente los gastos ordinarios de funcionamiento, sino también mejoras per-manentes, asignaciones a empresas públicas y otras asig-naciones, incluyendo, desde luego, el principal e intereses de la deuda pública, de manera que se pueda utilizar una mejor técnica de presupuesto”. Diario de Sesiones, supra, Vol. 3, pág. 2009. Ese mismo historial demuestra que la Asamblea Legislativa confirió al Primer Ejecutivo una am-plia facultad para formular y controlar el proceso presu-puestario, claro está, dentro de los parámetros constitucionales.
Estos parámetros nos llevan a la segunda disposición —Art. VI, Sec. 7, Const. E.L.A., supra, pág. 369— que es-tablece: “[l]as asignaciones hechas para un año económico no podrán exceder de los recursos totales calculados para dicho año económico, a menos que se provea por ley para la imposición de contribuciones suficientes para cubrir dichas asignaciones.” (Énfasis suplido.)
Su texto nos revela que estamos precisamente ante la *860cláusula típica que impone “la precaución” de presupuesto balanceado. El amicus curiae Banco Gubernamental de Fomento así lo acepta. Alegato del amicus curiae, pág. 6. Esta sección, por primera vez, incorpora la frase recursos totales calculados. Según la explicación del delegado Luis Negrón López, éstos “son aquellos recursos que se conocen ya, porque se sabe cuáles van a ser, tales como ayudas federales, como ingresos fijos, como superávit, etc.; y los calculados, los que dependen del producto de las contribu-ciones y de otros factores, que no se pueden prever al co-mienzo del año fiscal”. (Enfasis suplido.) Diario de Sesio-nes, supra, Vol. 2, pág. 893.
La Constitución rompió de este modo con el molde rigu-roso de visualizar la ley de presupuesto como una sola pieza legislativa; se “contempla la ley de presupuesto general como una ley que englobará todos los presupuestos que va a hacer la Asamblea Legislativa”. (Énfasis suplido.) Diario de Sesiones, supra, Vol. 2, pág. 896. Ello respondió a la visión moderna de que la “formulación de un programa de gobierno conlleva la aprobación de una ley de presu-puesto general y de mucha más legislación en adición a ésa. Hay leyes que no tienen que ser de asignación necesa-riamente y, por consiguiente, no tienen que ir en la ley de presupuesto general y que se refieren a la formulación del programa de gobierno. Y hay leyes que asignan fondos, que no tienen que ir a la ley de presupuesto general y que for-man parte del programa de gobierno que se formule por el poder legislativo”. (Énfasis suplido.) Íd., pág. 898.
Este nuevo enfoque constitucional explica la dinámica doble, en tiempo, que sustancialmente se proyecta sobre la Asamblea Legislativa. La primera, durante la etapa de confección del presupuesto antes de 1ro de julio. Si “des-pués de considerados todos los recursos que se estimen o se calculen para un año económico si desea el poder legislativo proveer para que haya asignaciones por encima de esos re-cursos, o sea, después de considerar cualquier emisión de *861bonos, después de considerar la ayuda federal, después de considerar los ingresos contributivos y no contributivos que existan [cuando se terminen todos esos recursos, pode-mos ir a la imposición de contribuciones] absolutamente”. (Énfasis suplido.) Diario de Sesiones, supra, Vol. 2, pág. 894. En esta etapa, si no hay los recursos, la Asamblea Legislativa no puede exceder el cálculo de los recursos totales ni efectuar más asignaciones, "a menos que se provea por ley ... para la imposición de contribucio-nes suficientes para cubrir [el exceso de] dichas asignaciones”. Informe de la Rama Legislativa, Diario de Sesiones, supra, Vol. 4, pág. 2587.
Igual limitación tiene la Asamblea Legislativa durante el curso del año fiscal yá presupuestado. Si no hay fondos disponibles, no puede realizar válidamente más asignacio-nes, salvo que imponga contribuciones.
Ahora bien, ¿qué sucede cuando a posteriori, vigente el presupuesto —sobre la marcha— surge que las asignacio-nes excedieron los recursos? La interrogante nos lleva a visitar el Art. VI, Sec. 8 de la Constitución del Estado Libre Asociado, supra, pág. 369, el cual dispone: “[c]uando los recursos disponibles para un año económico no basten para cubrir las asignaciones aprobadas para ese año, se proce-derá en primer término, al pago de intereses y amortiza-ción de la deuda pública, y luego se harán los demás des-embolsos de acuerdo con la norma de prioridades que se establezca por ley” (Énfasis suplido.)
Por sus propios términos, esta sección no es susceptible de activarse para remediar la situación cuando la Asam-blea Legislativa comienza con un presupuesto deficitario, por razón de ab initio haber incurrido en asignaciones en exceso de los cálculos de los recursos totales. El precepto constitucional fue concebido para remediar situaciones ex-cepcionales creadas por circunstancias aleatorias y distin-tas, fuera de las esferas evolutivas legislativas, y claro está, del Primer Ejecutivo. Se orienta hacia el futuro: “[s]i *862a pesar de esta precaución [presupuesto balanceado] los recursos disponibles no son suficientes para cubrir las asig-naciones se debe establecer un orden de prioridades co-menzando con el pago de intereses y amortización de la deuda pública. Esta prioridad constitucional se adopta con el propósito de asegurar garantías para mantener el cré-dito público, tan necesario para el mejoramiento económico del pueblo.” Informe de la Rama Legislativa, Diario de Se-siones, supra, Vol. 4, pág. 2587.
Recapitulando: la cláusula constitucional de presu-puesto balanceado impide a la Asamblea Legislativa y al Primer Ejecutivo aprobar el presupuesto general si cono-cen, a la luz de las proyecciones de todos los recursos dis-ponibles, que éstos son limitados y sobrepasan las asignaciones. En ese momento ninguno de esos poderes puede “balancear” o “cuadrar” el presupuesto a base de ac-tivar el mecanismo excepcional de reserva previsto en el Art. VI, Sec. 8 de la Constitución del Estado Libre Aso-ciado, supra, y las disposiciones de la Ley de Contabilidad del Gobierno de Puerto Rico, Ley Núm. 230 de 23 de julio de 1974 (3 L.P.R.A. sec. 283 et seq.). Lo contrario significa-ría crear artificialmente la impresión de que el presu-puesto es balanceado, esto es, uno en el que los egresos no exceden los recursos estimados. En esa etapa inicial, cuando las asignaciones aprobadas exceden los recursos calculados, hay que recurrir al mecanismo de imponer contribuciones. Si no lo hacen, como el Gobernador está impedido constitucionalmente de refrendar un presu-puesto deficitario, tiene que ir al veto de partidas —Const. E.L.A., supra, Art. III, Sec. 20— y rebajar o eliminar cual-quier asignación que otorgue fondos en más de una partida. Unicamente de este modo se salva el vicio consti-tucional de un presupuesto deficitario en su origen.
No es posible argumentar que durante el proceso de aprobar el presupuesto el Gobernador puede invocar el me-canismo de prioridades contenido en el Art. VI, Sec. 8 de la *863Constitución del Estado Libre Asociado, supra, y lo dis-puesto en la Ley de Contabilidad del Gobierno de Puerto Rico, Ley Núm. 230, supra. Esa concepción es totalmente extraña al plan mínimo constitucional de “mantener la es-tabilidad económica del gobierno”. Diario de Sesiones, supra, Vol. 4, pág. 2587.
No podemos dejar de remachar que, bajo nuestra Cons-titución, los presupuestos son anuales. Enfatizamos esta característica, pues muchos de los argumentos de los de-mandados Honorable Hernández Colón et al., sostenidos también por el amicus curiae Banco Gubernamental de Fo-mento, no toman en cuenta —y por ende pierden validez— que las cláusulas constitucionales que rigen la solución del caso giran en torno a ese período anual; no se extienden más allá. En la medida en que algunas de las disposiciones de la Ley de Contabilidad del Gobierno de Puerto Rico, Ley Núm. 230, supra, y la Ley Orgánica de la Oficina de Pre-supuesto y Gerencia, Ley Núm. 147 de 18 de junio de 1980 (23 L.P.R.A. sec. 101 et seq.), violan el esquema integral anual constitucional, son nulas. Ninguna ley, reglamento o acto ejecutivo pueden contrariar la Constitución.
HH J-H HH
A la luz de estos horizontes constitucionales, es evidente que el presupuesto —Resolución Núm. 163, supra— al mo-mento de ser aprobado por el codemandado Honorable Her-nández Colón —10 de agosto de 1991— contenía en su ori-gen un déficit de noventa y cuatro millones ochocientos setenta y nueve mil doscientos setenta dólares y cuarenta y ocho centavos ($94,879,270.48). Este dato matemático no se discute. El presupuesto violó el Art. VI, Sec. 7 de nuestra Constitución, supra, porque las asignaciones para el año fiscal 1990-1991 —incluso las obligaciones existentes del Gobierno Central con la Autoridad de Energía Eléctrica— excedieron los recursos totales calculados para el mismo *864período. Si el presupuesto comprende todas las leyes de asignaciones, “que no necesariamente tienen que hacerse en una sola pieza legislativa” —Negrón López, Diario de Sesiones, supra, Vol. 2, pág. 889— no cabe otra conclusión.
La verdad es que desde el año fiscal 1988-1989, el Go-bierno Central no ha cumplido con la obligación legal que asumió de satisfacerle a la Autoridad de Energía Eléctrica el costo del subsidio otorgado a los abonados. Repetimos, esa deuda asciende a noventa y cuatro millones novecien-tos mil ochocientos diez dólares y cuarenta y ocho centavos ($94,900,810.48).
Obsérvese que estamos ante una asignación autorreno-vable que ha de ser cubierta de los “fondos no comprometidos”. En la vista oral (T.E., pág. 40), la Procu-radora General aceptó la definición de “fondos no compro-metidos” elaborada por la ilustrada sala de instancia, esto es, los “estimados como ingresos al inicio del año fiscal para ser asignados luego de que en el presupuesto se cubra la deuda pública y las asignaciones dispuestas por ley o asignaciones autorrenovables montantes a $839,657,826”. (Énfasis suplido.)
Para salvar la inconstitucionalidad del presupuesto, en su alegato el amicus curiae Banco Gubernamental de Fo-mento hace referencia a la recomendación de la Comisión para la Reorganización de la Rama Ejecutiva de que se eliminaran las asignaciones autorrenovables. Alegato del amicus curiae, págs. 12-13. En alto vuelo imaginativo afirma que la Asamblea Constituyente “repudió el concepto de la asignación autorrenovable como método ya obsoleto para achicar el papel del Gobernador en la formación del presupuesto”. (Énfasis suplido.) Íd., pág. 13. Incluso llega al extremo de concluir que “ha desaparecido ... toda ... base constitucional para [el] empleo [de asignaciones autorrenovables]”. Íd., pág. 25.
Estos asertos son un juego de palabras carentes de apoyo sólido. La realidad es que esa nota cautelar no fue *865recogida en la Constitución. Independientemente de su sa-biduría, no hay impedimento alguno a las asignaciones autorrenovables. No son tabú en nuestro ambiente constitucional-legislativo. Sobre el particular, basta recor-dar que la Asamblea Constituyente tuvo como trasfondo la vigencia de la Ley de la Universidad de Puerto Rico, Ley Núm. 135 de 7 de mayo de 1942, subsiguientemente en-mendada, 18 L.P.R.A. ants. secs. 631-658, que como téc-nica legislativa estableció “en calidad de asignación auto-rrenovable, con cargo a los fondos generales de Tesoro Estadual no comprometidos” determinados fondos anuales (18 L.P.R.A. sec. 653(a) (ed. de 1961)). No existe la más mínima constancia del alegado “repudio”. La Oficina de Presupuesto y Gerencia del Gobernador define las asigna-ciones autorrenovables como aquellos “recursos del Fondo General autorizados por la Asamblea Legislativa para fines específicos y que se repiten anualmente, hasta que la propia Asamblea Legislativa determine otra cosa”. (Enfasis suplido.) Glosario de Definiciones de Términos — Primer Tomo del Presupuesto, 1991-1992, pág. 16. La Ley de Con-tabilidad de Puerto Rico, Ley Núm. 230, supra, reconoce este tipo de asignación automática (3 L.P.R.A. sec. 283g(j)).(4)
La validez post constitucional de este tipo de asignacio-nes presupuestarias autorrenovables ha servido de base para las constantes gestiones del Poder Judicial en las que solicita de los Poderes Ejecutivo y Legislativo por “disposi-ción de ley, el presupuesto de ... de partidas autorrenova-bles cuya asignación no haya que justificar anualmente ante la Asamblea Legislativa y el Gobernador”. Informe al *866Tribunal Supremo del Comité para el Estudio y Evaluación del Sistema Judicial, presidido por el Ledo. José Trías Monge, marzo de 1965, pág. 40. Véanse: La Judicatura Puertorriqueña, Conferencia Judicial de Puerto Rico, octu-bre 1981, págs. 377-383; La Independencia Judicial en Puerto Rico, Conferencia Judicial de Puerto Rico, octubre 1988, págs. 122-123; In re: Conferencia Judicial de P.R., Sesión Especial, Resolución del Tribunal Supremo de 10 de octubre de 1989.
Para superar esta realidad, en sus alegatos, los deman-dados Honorable Hernández Colón et al. y el amicus curiae Banco Gubernamental de Fomento insisten que la asigna-ción autorrenovable de la Ley Núm. 4, supra, quedó “táci-tamente derogadla] con la acción legislativa de ignorar la partida, obedeciendo a un juicio político (ejecutivo-legisla-tivo) de atender el subsidio mediante fondos de la A.E.E.”. (Énfasis suplido.) Alegato de los apelantes, pág. 65. La cuestión amerita cierta elaboración, pues en la vista oral la Procuradora General reiteró el argumento de derogación tácita, aunque reconoció la existencia de la deuda por parte del Gobierno, la cual sería atendida por el acuerdo de plan de pago de quince (15) años. T.E., págs. 8-12. No compren-demos cómo puede argüirse la tesis de derogación tácita y, sin embargo, se acepte que el Gobierno asumió esa obligación. Aun así, examinemos el planteamiento de dero-gación tácita.
Este planteamiento se fundamenta en dos (2) argumentos. El primero, que en los detalles presupuesta-rios sometidos por el Gobernador a la Asamblea Legisla-tiva durante los últimos tres (3) años se expresó que la Autoridad de Energía Eléctrica asumiría el pago del subsi-dio; el segundo, que la Resolución Conjunta Núm. 163, supra, no asignó esos fondos. Sobre el particular, el ilustrado foro de instancia correctamente determinó que los detalles presupuestarios proyectados en los “mamotretos son el desglose de la petición presupuestaria que el Poder Ejecu-*867tivo le somete al Poder Legislativo para respaldar su Pro-yecto de Presupuesto General. No son ley, ni forman parte de la Resolución Conjunta del Presupuesto General que fi-nalmente apruebe al Asamblea Legislativa. Las cámaras pueden aprobar o no las recomendaciones presupuestarias”. (Énfasis suplido.) Anejo I, pág. 1AA.
Ahora bien, arguyendo que esas expresiones formaran parte de la Resolución Núm. 163, supra, estaríamos ante un acto nulo. Distinto a la Constitución federal, la nuestra, en su Art. III, Sec. 17, Const. E.L.A., supra, pág. 344, dis-pone: “La ley de presupuesto general sólo podrá contener asignaciones y reglas para el desembolso de las mismas.” Esta cláusula prohíbe terminantemente que en la Ley de Presupuesto General se incluyan asuntos no germanos, a saber, tirillas (ryders). Véase Diario de Sesiones, supra, Vol. 2, págs. 919-920. En otras palabras, la doctrina que rechaza derogaciones tácitas de los elementos sustantivos de una ley —por silencio o implicación— a través de una subsiguiente Ley General de Presupuesto, es de rango constitucional en Puerto Rico, no reglamentario. Ante esa diferencia crucial, no nos explicamos cómo el amicus curiae Banco Gubernamental de Fomento invoque como autorida-des judiciales City of Los Angeles v. Adams, 556 F.2d 40, 48 ( Cir. D.C. 1977); Republic Airlines, Inc. v. U.S. Dep. of Transp., 849 F.2d 1315, 1320 (10mo Cir. 1985), y United States v. Dickerson, 310 U.S. 554, 555 (1940). Estos casos, de su faz, son distinguibles, resueltos al amparo de una “reglamentación” congresional, no una limitación constitucional. Curiosamente, Soto v. MacLeod, Auditor, 56 D.P.R. 807, 814-815 (1940), también citado para soste-ner que una Ley General de Presupuesto puede enmendar una ley contentiva de una asignación separada, es clara-mente inaplicable. Allí la voluntad legislativa quedó plas-mada con una reducción expresa de un sueldo de cuatro mil dólares ($4,000) a tres mil ciento treinta y cinco dólares *868($3,135), partida propia del presupuesto, y no de carácter sustantivo.
Aclaramos que salvo esa limitación constitucional, no negamos facultad a la Asamblea Legislativa para dejar sin efecto una ley o asignación autorrenovable, creadora de obligaciones. Ahora bien, su naturaleza continua exige que sea una derogación expresa; la voluntad legislativa debe surgir diáfanamente. Aquí no es así. Cabe acentuar que el Presupuesto General del año 1989-1990 fue aprobado el 30 de julio de 1989. Seis (6) días antes, la obligación había sido reiterada por la Asamblea Legislativa y el Primer Eje-cutivo mediante la Ley Núm. 34, supra, enmendatoria de la Sec. 22(b)(1) y (2) de la Ley de la Autoridad de Energía Eléctrica de Puerto Rico, 22 L.P.R.A. sec. 212(b)(1) y (2). Esa enmienda no varió el mandato original de que el “costo del anterior subsidio constituirá una obligación del Estado Libre Asociado de Puerto Rico que deberá cubrirse de cua-lesquiera fondos no comprometidos del Tesoro, no más tarde de sesenta (60) días a partir de la facturación men-sual de la Autoridad al Departamento de Hacienda por este concepto.” (Énfasis suplido.) 22 L.P.R.A. sec. 212(b)(1).
Más aún, un (1) año y cuatro (4) meses después, el pro-pio demandado Honorable Hernández Colón reiteró inequí-vocamente el criterio de que era una obligación anual vi-gente, que se cubriría con fondos no comprometidos del Tesoro Estatal. A tal efecto, el 21 de noviembre de 1990, al aprobar el reglamento para la concesión del subsidio, mandó que fuera “costeado por el Fondo General del Tesoro Estatal” (Regla 1.4r), y que en la fórmula de ajuste se to-mara en cuenta la “[ajportación del Gobierno de Puerto Rico para el pago del subsidio en el mes o año” (Regla 2.4a). Sin ambages, el Honorable Hernández Colón diáfana-mente reconoció y reafirmó su convicción de que “[ejl sub-sidio o crédito en la factura a que se refiere la Ley y este Reglamento constituye una obligación económica del Go-bierno Central de Puerto Rico, que se cubre con fondos no *869comprometidos del Tesoro Estatal” (Regla 7.1a). (Énfasis suplido.)
No es menester abundar más. La tesis de derogación tácita choca contra la Constitución, las actuaciones del Primer Ejecutivo y los demás fundamentos jurídicos. Como sentenció el reputado juez de instancia, “[n]i el Gobernador ni la Asamblea Legislativa pueden pasar por alto el man-dato de ley que les compele a asignar el dinero para el pago del subsidio. Mientras la ley continúe vigente hay que cumplirla. Si el Gobernador o las cámaras legislativas de-sean alterar la carga del subsidio tienen que tomar acción afirmativa sobre la ley para modificarla o derogarla. Lo que no pueden hacer es obviar la asignación autorrenova-ble como si la ley no existiera, a pesar de que ésta continúa en pleno vigor sin que haya sido alterad[a] o modificada en forma alguna y el subsidio se ha continuado brindando.... Resolvemos que la omisión de la asignación en el presente Presupuesto para el pago del referido subsidio no queda subsanada con el alegado compromiso de presentar legis-lación prospectiva”. (Énfasis suplido.) Anejo I, págs. 1EE-1FF y III.
IV
Presupuesto balanceado no es una frase obscena. Para su consecución, no podemos perder de vista la íntima rela-ción que existe entre la Autoridad de Energía Eléctrica y las demás corporaciones públicas creadas para hacer viable y hacer posible el tomar prestado dinero mediante la “emisión de bonos” para fines públicos, suplementando así el Fondo General.
En economía, como en otras área del quehacer humano, los excesos son malos. Distinto a las grandes potencias, economías marginales como la puertorriqueña dependen fundamentalmente del crédito para su estímulo. Tienen que garantizar de la forma más diáfana posible su solven-*870cia crediticia. La palabra BONISTA es vital para Puerto Rico; constitucional y legalmente se estima y garantiza al más alto rango posible.
Puerto Rico usa el dólar como papel moneda. No tene-mos autoridad para crear más de la misma especie por medio de la impresión de moneda o de créditos. Ello nos obliga a hacer el mejor uso posible de las teorías moneta-ristas para influir las distintas etapas de nuestra economía. Tomamos conocimiento judicial de los distintos programas gubernamentales y de innumerable legislación tendente a estimularla, y así contrarrestar el alto y crónico desempleo y ahorro negativo. Recurrir a la alternativa de coger empréstitos (bonos, etc.) e inyectarlos al país a través del Banco Gubernamental de Fomento, la Autoridad de Energía Eléctrica, la Autoridad de Edificios Públicos y la Autoridad de Acueductos y Alcantarillados ha sido la prác-tica tradicional. En un mercado libre ello implica atraer el capital y requiere de valoraciones (ratings) crediticia 0Standard and Poor’s —Moodys, etc.). Para no crear som-bras y robustecer esa credibilidad de buen deudor, se con-signó en la Constitución el principio de presupuesto balan-ceado y control del margen prestatario. Ello explica el ratio entre deuda total de Puerto Rico e ingreso anual público, y es una de las razones que clásicamente se aducen para el Departamento de Hacienda no limpiar de sus computado-res las “deudas incobrables”.
Definitivamente, en la Constitución, el presupuesto ba-lanceado representa la piedra angular para nuestro pasado y futuro crecimiento económico. Se esculpió en nuestra Ley Fundamental, a modo de un mensaje a la comunidad fi-nanciera de Estados Unidos, que nuestro Gobierno no gas-taría más de lo que recaudase en contribuciones, aportacio-nes federales, etc. Ese mensaje era tan importante que el afán de restaurar la credibilidad y brindar las más amplias garantías a los inversionistas del importante programa de *871viviendas públicas motivó la “opinión consultiva” recha-zada en E.L.A. v. Aguayo, 80 D.P.R. 552 (1958).
La comparecencia del amicus curiae Banco Guberna-mental de Fomento entremezcla válidas teorías económi-cas no implantables en esta realidad. Los presupuestos desbalanceados, incluso los deficitarios, son complejas me-dicinas para el capitalismo moderno, no viables en una economía como la nuestra, tan singularmente dirigida por la función gubernamental y que depende principalmente del crédito gubernamental para insuflar capital de desarrollo.
Reconocemos que este Tribunal no es el llamado a esta-blecer ni pautar la política económica del país. Ello no sig-nifica que debemos abdicar la obligación de velar que se cumplan las normas mínimas que el pueblo plasmó en la Constitución. No podemos permitir que una armoniosa in-terrelación del Primer Ejecutivo y de la Asamblea Legisla-tiva la subvierta en aras de salvar situaciones transitorias, sean o no político-partidistas.
La opinión mayoritaria elabora una normativa escurri-diza sobre legitimación activa y sacrifica la sustancia y justicia. La aplicación de esa teoría restrictiva de acceso a los tribunales es a costa del crédito y la reputación finan-ciera del país. Ello augura consecuencias funestas para el pueblo en general y las administraciones futuras.
Dar por no leída la cláusula constitucional que, en ga-rantía del buen crédito del E.L.A. exige un presupuesto ba-lanceado, equivale a ignorar que nuestro mecanismo eco-nómico visualizó el crédito para influenciar gubernativamente el monto de dinero local en circulación. Se puso así en la Constitución porque se creyó necesario e indispensable. Evitemos que los vientos pasajeros derrum-ben esa piedra angular de nuestra economía; respetemos la letra clara de la Constitución.
La técnica de presupuestos deficitarios como fundamen-tos para atender los graves problemas sociales, hasta *872ahora se consideraban saludables si eran usados con mo-deración, se mantenía al día el costo de la deuda y si en ciclos razonables se contrarrestaban con amortizaciones (superávit). Ello era posible en países con capacidad para imprimir y crear moneda utilizando como base principal el valor bruto de la producción nacional. Sin embargo, resulta muy peligroso, riesgoso y posiblemente fatal para Puerto Rico que no posee ese poder y depende sólo del crédito para lograr recursos que han de utilizarse en la promoción económica. Esta es otra razón por la cual sabiamente se puso la garantía de presupuesto balanceado en la Constitución.
V
A modo de epílogo, una aclaración. En este disenso he-mos demostrado que el proceso que se siguió para aprobar el actual presupuesto es inconstitucional. El sustrato que nutre ésta conclusión ha sido que no es válida la práctica generalizada de anualmente omitir asignar recursos sufi-cientes para cumplir con las deudas contraídas con las cor-poraciones públicas, acumulando deudas millonarias y en-cubriendo así un presupuesto deficitario. La utilización de los recursos de las corporaciones públicas para financiar programas o cubrir el déficit presupuestario es inconstitu-cional, pues rompe el esquema de autonomía y separación fiscal que sirve de basamento a esas instrumentalidades. Tiende a menoscabar su solidez económica, lo que even-tualmente conlleva aumentos de tarifas que han de ser sa-tisfechas por todos los consumidores. No es constitucional que el Gobierno gaste los dineros de las corporaciones pú-blicas y que éstas asuman las deudas.
Resolver estas verdades constitucionales no son, al decir mayoritario, “[asumir] la función que Platón asignó a los filósofos reyes ...”. Opinión mayoritaria, pág. 849. Si así fuera, la descargamos “platónicamente”, esto es, *873"[idealmente, con desinterés, de honesto modo”. Dicciona-rio de la Lengua Española, op. cit., pág. 1075.
Reiteramos nuestro voto preliminar disidente de que no es permisible constitucionalmente que la Asamblea Legis-lativa ni el Primer Ejecutivo excluyan del presupuesto la totalidad de las deudas gubernamentales con las corpora-ciones públicas por servicios prestados. La práctica signi-fica que los libros nunca reflejarán el monto total real-mente adeudado de aproximadamente más de ochocientos millones de dólares ($800,000,000). La magia documental no debe ocultar un presupuesto en verdad deficitario, ba-lanceado artificialmente.

(2) Incluso, algunos tribunales han reconocido legitimación activa a legisladores para cuestionar la constitucionalidad de una actuación de otra rama de gobierno, Harrington v. Bush, 553 F.2d. 190 (Cir. D.C. 1977), y la validez de una cláusula de la Constitución. Trombetta v. Florida, 353 F. Supp. 575 (Fia. 1973); Dyer v. Blair, 390 F. Supp. 1291 (N.D. III. 1975).


(3) Motu proprio, “[d]ada la naturaleza de la controversia planteada” (Resolución de 20 de diciembre de 1991), la mayoría del Tribunal estimó conveniente ordenar la participación del Banco Gubernamental de Fomento. No proveyeron igual trámite en cuanto a la Autoridad de Energía Eléctrica.


(4) Véase, además, Esso Standard Oil v. A.P.P.R., 95 D.P.R. 772 (1968), que toma como trasfondo la Resolución Conjunta Núm. 103 de 24 de junio de 1958 que otorgó una asignación autorrenovable a la Autoridad de los Puertos.
Del historial legislativo de esa resolución se desprende que el concepto de “asig-nación autorrenovable” consiste en unos fondos que se verán reproducidos automá-ticamente a lo largo de un período preestablecido, a menos que se disponga en contrario.